DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended in the proposed amendment on 2/17/2021. Specifically, the portions claim, “receive a satellite antenna ground station access request”, “schedule satellite antenna ground station access time-slot reservations for the client to make contact with the one or more satellites identified in the request” and “provide access to the one or more of the satellite antenna ground stations during a scheduled ground station access time slot while the one or more satellites are in range to communicate with the one or more of the satellite antenna ground stations; and provide access to other one or more of the satellite antenna ground stations during a sequentially scheduled ground station access time slot after the one or more satellites are out of range to communicate with the one or more of the satellite antenna ground stations” in combination with the other limitations places the claimed invention in condition for allowance.
Barritt (US 20180316429 A1) teaches managing resources in ¶0059-60 when client devices request timeslots and may be allocated an available flow for the timeslot, see ¶0060-66 for allocating possible future times for the clients by configuring routing between two ground stations via satellite for the client devices at a current or future timeslot. Figure 1 shows ground stations 105a, 105b, and communication via satellite 110d. Barritt does not teach “schedule satellite antenna ground station access time-slot reservations for the client to make contact with the one or more satellites identified in the request” as claimed. Conrad et al. (“Conrad”) (US 6690934 B1) teaches in Column 3 ll 52-Column 4 ll 1-32, wherein a user may supply data via web browser to a controller indicating a target satellite for sending commands via a specific ground station considered a request, and controller sends this Hosotani et al. (“Hosotani”) (US 20160365918 A1) teaches ¶0045-46 connecting stations to ground stations via satellite channels and connecting a station to multiple grounds stations in the event of a disaster. Hosotani fails to teach “schedule satellite antenna ground station access time-slot reservations for the client to make contact with the one or more satellites identified in the request” and ““provide access to the one or more of the satellite antenna ground stations during a scheduled ground station access time slot while the one or more satellites are in range to communicate with the one or more of the satellite antenna ground stations; and provide access to other one or more of the satellite antenna ground stations during a sequentially scheduled ground station access time slot after the one or more satellites are out of range to communicate with the one or more of the satellite antenna ground stations” in combination with the other claimed limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Examiner, Art Unit 2478